DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The filing date of the present invention is 09/15/2017. 
This action is in response to amendments and/or remarks filed on 02/03/2022. In the current amendments, claims 1-3, 5, 8-15 have been amended and claims 4 and 6-7 have been cancelled. Claims 1-3, 5 and 8-15 are currently pending and have been examined. 
In response to arguments and/or remarks filed on 02/03/2022, the 35 U.S.C 112(f) claim interpretation in the previous Office Action has been withdrawn.
In response to arguments and/or remarks filed on 02/03/2022, the 35 U.S.C 112(b) rejections made in the previous Office Action has been withdrawn.
In response to arguments and/or remarks filed on 02/03/2022, the 35 U.S.C 101 rejections made in the previous Office Action has been withdrawn. 


Allowable Subject Matter
Claims 1-3, 5 and 8-15 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is directed to a computer-implemented model generation system for generating a machine learning model trained to infer an internal state of a user, such as an emotion or an understanding level, from an input biological data, the model generation system comprising: a biological information measuring device for measuring biological information of the user;
None of the prior arts, either alone or in combination, teaches the limitations of claim 1, particularly: 
“rearrange the plurality of feature vectors to reduce the potential energy of the feature space determined by the forces among the plurality of feature vectors by moving at feature vectors having identical labels or feature vectors having similarity degrees above a predetermined threshold close to one another in the feature space such that the distance between the moved feature vectors is reduced,”

Independent claim 11 is directed to a method for generating a machine learning model trained to infer an internal state of a user, such as an emotion or an understanding level, from an input biological data, the method comprising: performing feature extraction processing to extract features from biological data acquired from the user;5 of 12 calculating a plurality feature vectors, wherein the biological data is time-series data on a biological indicator for representing the internal state of the user, such as an emotion or an understanding level, in a specified time period. 
None of the prior arts, either alone or in combination, teaches the limitations of claim 11, particularly: 
above a predetermined threshold close to one another in the feature space such that the distance between the moved feature vectors is reduced”

The closest prior art of record are the following:
Myoshi et al. (US 2014/0343966 A1) teaches data analysis technology, and more particularly, to a system for analyzing medical data, to thereby support a healthcare business. 
Roder et al. (US 2017/0039345 A1) teaches a method for predicting in advance treatment whether a cancer patient is likely to benefit from administration of immune checkpoint. 
Mensink et al. (US Pat No. 9031331 B2) teaches A classification system and method enable improvements to classification with nearest class mean classifiers by computing a comparison measure between a multidimensional representation of a new sample.
Yong et al. (“Facial Expression Recognition and Tracking Based on Distributed Locally Linear Embedding and Expression Motion Energy”) teaches a method or system for static, off-line captured facial expression images, track and identify dynamic on-line facial expressions of real-time video from one web camera.


“rearrange the plurality of feature vectors to reduce the potential energy of the feature space determined by the forces among the plurality of feature vectors by moving at feature vectors having identical labels or feature vectors having similarity degrees above a predetermined threshold close to one another in the feature space such that the distance between the moved feature vectors is reduced,”
Dependent claims 2-3, 5, 8-10 and 12-13 are allowed for dependency of independent claim 1. 
Dependent claims 14-15 are allowed for dependency of independent claim 11. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN C MANG whose telephone number is (571)270-7598. The examiner can normally be reached Mon - Fri 8:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.M./Examiner, Art Unit 2126        
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126